Citation Nr: 1032722	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  06-29 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic myelogenic 
leukemia, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for multiple sclerosis, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia, to include as due to an 
undiagnosed illness


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied entitlement to service connection for 
multiple sclerosis, schizophrenia, and chronic myelogenic 
leukemia.  

In his August 2006 substantive appeal, the Veteran requested an 
opportunity to testify at a hearing before the Board at local 
regional office.  The Veteran withdrew this request in November 
2006.  38 C.F.R. § 20.704 (2009).

The Board notes that the Veteran has been diagnosed with 
schizophrenia, in addition to other psychiatric disorders.  The 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Therefore, the Board has characterized this issue as set 
forth above.

The issues of entitlement to service connection for multiple 
sclerosis and an acquired psychiatric disorder, to include 
schizophrenia, are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDING OF FACT

The medical evidence of record does not reflect that the Veteran 
has a current  diagnosis of chronic myelogenic leukemia.



CONCLUSION OF LAW

Claimed chronic myelogenic leukemia was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for benefits 
under laws administered by VA.  VA will also assist a claimant in 
obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

With respect to the Veteran's claim, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  Letters dated in April 2004 and May 2004 
satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letters notified the 
Veteran of the evidence and information necessary to substantiate 
his claim and informed the Veteran of his and VA's respective 
responsibilities in obtaining that evidence.  

In addition to the foregoing, the Board observes that the 
Veteran's service treatment records, and private medical records 
have been obtained, to the extent possible.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).  There is no indication in 
the record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.

The Board acknowledges that the Veteran has not been afforded a 
VA examination in connection with his leukemia claim.  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect 
to a Veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).

With respect to the third factor above, t that this element 
establishes a low threshold and requires only that the evidence 
indicate that there may be a nexus between a current disability 
or symptoms and the Veteran's service.  The types of evidence 
that indicate that a current disability may be associated with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

In this case, the Board finds that a VA examination is not 
necessary.  The evidence contained in the Veteran's claims file 
does not establish that the Veteran has been diagnosed with 
leukemia.  Absent evidence that indicates that the Veteran has a 
current claimed disability related to symptoms in service, the 
Board finds that a VA examination is not necessary for the 
disposition of the claim.  The record is complete and the case is 
ready for review.

The Board concludes, after reviewing all evidence of record, that 
the preponderance of the evidence is against the Veteran's claim.  
As such, any questions as to the appropriate disability rating or 
effective date to be assigned to the claim are rendered moot; and 
no further notice is needed.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Since there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless and will proceed with the 
adjudication of the Veteran's claim.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Service 
connection may also be granted for certain chronic diseases, such 
as leukemia, when the disease is manifested to a compensable 
degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).

Establishing service connection generally requires (1) evidence 
of a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir.2007); 
Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995); 38 C.F.R. § 3.303(a) (2009).  

The existence of a current disorder is the cornerstone of a claim 
for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 
1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. 
§ 1131 as requiring the existence of a present disorder for VA 
compensation purposes cannot be considered arbitrary and decision 
based on that interpretation must be affirmed); Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That 
a condition or injury occurred in service alone is not enough.  
There must be disability resulting from that condition or injury.  
In the absence of proof of a present disability, there can be no 
valid claim or the grant of the benefit.  Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).

An alternative method of establishing the nexus and current 
symptomatology is through a demonstration of continuity of 
symptomatology.  38 C.F.R. § 3.303(b) (2009); Savage v. Gober, 10 
Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was noted during service; (2) 
evidence of postservice continuity of the same symptomatology; 
and (3) medical or, in certain circumstances lay evidence of a 
nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 
Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-
service incurrence sufficient in some circumstances for purposes 
of establishing service connection); 38 C.F.R. § 3.303(b) (2009).  
The provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some evidence of a nexus to 
service.  For service connection to be established by continuity 
of symptomatology there must be competent medical or other 
evidence that relates a current condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).

It is the Board's responsibility to evaluate the entire record on 
appeal.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, Reasonable 
doubt will be resolved in each such issue in favor of the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  An appellant need only demonstrate that there is an 
approximate balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In addition, the Board notes that service connection for a 
disability that is claimed to be attributable to exposure to 
ionizing radiation during service can be demonstrated by three 
different methods.  Davis v. Brown, 10 Vet. App. 209 (1997); 
Rucker v. Brown, 10 Vet. App. 67 (1997).  There are certain types 
of cancer that are presumptively service connected specific to 
"radiation-exposed Veterans."  38 U.S.C.A. § 1112(c) (West 2002); 
38 C.F.R. § 3.309(d) (2009).  Second, radiogenic diseases may be 
service connected pursuant to 38 C.F.R. § 3.311 (West 2002).  
Third, service connection may be granted under 38 C.F.R. § 
3.303(d) (2009)when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing radiation 
during active service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Leukemia, other than chronic lymphocytic leukemia, is a 
presumptive disease for purposes of both 38 C.F.R. § 3.309(d) 
(2009) and 38 C.F.R. § 3.311 (2009).  If a Veteran is diagnosed 
with this condition, and is also found to have been exposed to 
ionizing radiation under 38 C.F.R. § 3.309(d)(3) (2009) or 
38 C.F.R. § 3.311 (2009), presumptive service connection may be 
warranted for the condition.

In this case, however, the medical evidence does not indicate 
that the Veteran has a current diagnosis of leukemia.  The 
Veteran's service records indicate that the Veteran served in the 
Navy from June 1998 to August 1999 and had no foreign or sea 
service and no military decorations.  The Veteran was noted to be 
entirely normal upon both enlistment and separation, with the 
exception of a notation for defective vision.  There is no 
indication that the Veteran had any treatment for or complaints 
of leukemia in service.

After service, the Veteran's medical treatment records consist 
almost entirely of records related to psychiatric treatment, 
including schizophrenia.  The records of the Veteran's treatment 
for psychiatric disorders often report that the Veteran's 
provided history of physical disabilities included leukemia.  
After extensive development by the RO, however, requesting 
records from numerous providers and lay persons identified by the 
Veteran, the Veteran's claims file contains no medical 
corroboration of those statements.  There is no independent 
medical diagnosis in the Veteran's claims file indicating that 
the Veteran has a current diagnosis of leukemia.

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted for chronic myelogenic 
leukemia.  The medical evidence does not indicate that the 
Veteran has that condition.  The existence of a current disorder 
is the cornerstone of a claim for VA disability compensation.  In 
the absence of proof of a present disability, there can be no 
valid claim or the grant of the benefit.  Degmetich v. Brown, 104 
F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

The probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion the physician reaches.  The credibility and 
weight to be attached to these opinions is within the province of 
the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The 
Board must account for evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material evidence 
favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994).  In determining the weight assigned to this evidence, 
the Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 
10 Vet. App. 279 (1997).  

In this case, the Board finds that the Veteran's psychiatric 
counselors and physicians are not shown to be experts in matters 
regarding the Veteran's various physical disabilities, if any.  
Rather, these reports indicate that the Veteran's psychiatric 
counselors were rather evaluating the impact of the Veteran's 
reported physical disabilities on his psychiatric functioning and 
based their listed physical disabilities on his reports.  The 
Board is not bound to accept medical opinions that are based on 
history supplied by the veteran, where that history is 
unsupported by the medical evidence or based upon an inaccurate 
factual background.  Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993).  The listing of leukemia in the Veteran's 
subjectively reported list of physical disability by psychiatric 
treatment providers does not constitute competent medical 
evidence that the Veteran has leukemia merely because the 
transcriber happens to be a medical professional.  Howell v. 
Nicholson, 19 Vet. App. 535 (2006); LeShore v. Brown, 8 Vet. App. 
406 (1995).

The Board also notes that the Veteran has been indicated in 
several of his psychiatric records to be diagnosed with 
malingering.  One evaluating psychiatrist reported that he 
believed that the Veteran was faking mental illness symptoms.  
Another evaluation noted that the Veteran fabricated information 
with no regard for time frames or other inconsistencies when 
telling his stories.  The Veteran has also reported to several 
practitioners that he was discharged from the military for 
medical reasons, including multiple sclerosis, schizophrenia, and 
a tumor in his head.  He also reported to some of his counselors 
that he was diagnosed and treated in service for schizophrenia.  
The Veteran's service records do not indicate treatment for any 
of the Veteran's claimed illnesses in service, nor was the 
Veteran medically discharged as he often reported.  

Therefore, based on a review of the Veteran's claims file, the 
Board finds that the Veteran's reported history of leukemia, as 
repeated to his various psychiatric counselors, is not credible.  
To the extent that a psychiatric counselor relied on the 
Veteran's reported history, without independent medical 
verification, the Board finds those reports unhelpful as a source 
of medical information concerning the presence of leukemia.  The 
Board finds therefore that the lack of objective independent 
medical evidence regarding a diagnosis of and treatment for 
leukemia is more probative in this case. 

In addition, the Board notes that the Veteran has contended on 
his own behalf that he has leukemia that is related to military 
service.  Lay witnesses are competent to provide testimony or 
statements relating to symptoms or facts of events that the lay 
witness observed and is within the realm of his or her personal 
knowledge, but not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).   Lay 
evidence may also be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
However, VA must consider lay evidence but may give it whatever 
weight it concludes the evidence is entitled to and mere 
conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require VA to provide an examination.  Waters v. Shinseki, 601 
F.3d 1274, 1278 (2010).  Although the claimant is competent in 
certain situations to provide a diagnosis of a simple condition 
such as a broken leg or varicose veins, the claimant is not 
competent to provide evidence as to more complex medical 
questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The 
Board finds that the diagnosis of leukemia is a complex medical 
question, beyond the competency of a layperson.

The Board further finds that the question regarding the Veteran's 
claimed disability and his military service to be complex in 
nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  
Therefore, as the Veteran has only provided his own conclusory 
statements regarding diagnosis or causation, the Board finds that 
the Veteran's statements to be of little probative value as he is 
not competent to opine on such a complex medical question.  In 
addition, the Veteran has been observed to fabricate information 
and facts by various of his psychiatric treatment providers.  The 
Board finds therefore that the Veteran's contentions regarding 
this disorder are suspect and are therefore outweighed by the 
lack of objective independent medical evidence that the Veteran 
has the claimed disorder. 

In summary, the Board concludes that the preponderance of the 
evidence is against finding that the Veteran has chronic 
myelogenic leukemia, or that chronic myelogenic leukemia is 
etiologically related to military service.  The Board may not 
base a decision on its own unsubstantiated medical conclusions 
but, rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  

Because the preponderance of the evidence is against the claim, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for chronic myelogenic leukemia is denied.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder and multiple sclerosis.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

With respect to the Veteran's psychiatric claim, the Board notes 
that the Veteran was seen in service in August 1999 for problems 
dealing with life stress.  This treatment note indicates that the 
Veteran was treated for paranoid schizophrenia and manic 
depression as a child.  He was given an impression of stress 
reaction and personality disorder.  Upon enlistment and 
separation from service, the Veteran was not noted to have any 
psychiatric disorder.

After service, the Veteran has been seen on numerous occasions 
for psychiatric evaluation, and has been diagnosed with 
schizophrenia, post-traumatic stress disorder, adjustment 
disorder with depressed mood, bipolar disorder, personality 
disorder, sociopathy, dissociative disorder, and malingering, 
among other diagnoses.  

In support of his claim, the Veteran submitted a medical opinion 
form dated in August 2006 signed by Dr. O.B., indicating that the 
Veteran had a diagnosis of schizophrenia and that the disorder 
was at least as likely as not related to an injury or event 
occurring during the Veteran's military service.  Additional 
explanation, in different handwriting from the physician's 
signature, indicated that the Veteran's stress reaction in 
service could have been a missed diagnosis. 

With respect to the Veteran's multiple sclerosis claim, the Board 
notes that the Veteran submitted a medical opinion form dated in 
August 2006 signed by Dr. O.B., indicating that the Veteran was 
diagnosed with multiple sclerosis on December 12, 2003, and that 
the disorder was at least as likely as not related to an injury 
or event occurring during the Veteran's military service.  
Additional explanation, in different handwriting from the 
physician's signature, indicated that the Veteran's multiple 
sclerosis was diagnosed within seven years of service separation.  
There is no other indication in the record that the Veteran has a 
current diagnosis of multiple sclerosis, other than second hand 
references in the Veteran's various psychiatric reports based on 
his subjectively provided history.  The Board notes that the RO 
sent the Veteran a letter dated in December 2006, requesting that 
the Veteran return an authorization form in order to obtain 
records from Dr. O.B. in connection with the August 2006 medical 
opinions and to obtain other records related to the Veteran's 
care.  The Veteran failed to sign or complete that form. 

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).  In addition, service connection can be 
granted for certain diseases, including psychoses, if manifest to 
a degree of 10 percent or more within one year of separation from 
active service.  38 C.F.R. §§ 3.307, 3.309 (2009).  Multiple 
sclerosis may be presumptively service connected if it becomes 
manifest to a degree of 10 percent or more within seven years of 
separation from qualifying military service.  38 C.F.R. §§ 
3.307(a)(3); 3.309(a) (2009).  

A Veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  38 
U.S.C.A. §§ 1111 (West 2002).  Thus, Veterans are presumed to 
have entered service in sound condition as to their health. This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was not 
detected.  Bagby v. Derwinski, 1 Vet. App. 225 (1991). The 
regulation provides expressly that the term noted denotes only 
such conditions as are recorded in examination reports.  38 
C.F.R. § 3.304(b) (2009).  A history of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions.  38 C.F.R. § 
3.304(b)(1) (2009).

In order to rebut the presumption of soundness at service entry, 
there must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25178 (2004).

Based on the evidence in this case, and giving the benefit of the 
doubt to the Veteran, the Board finds a VA examination is 
necessary in order to determine whether the Veteran has an 
acquired psychiatric disorder that is related to his service or 
that pre-existed service and was aggravated by service.  An 
examination should also be provided to determine whether the 
Veteran has multiple sclerosis, and if so, determine the date of 
onset of that disability and whether that disability is otherwise 
related to the Veteran's military service. 

When medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA 
includes providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2009).  

The Veteran was scheduled for a VA examination dated in September 
2009.  The Veteran failed to report for that examination.  
However, the Board notes that the Veteran has moved frequently 
and may not have received notice of the examination.  It is 
unclear from the record whether the notification of that 
examination was sent to an appropriate address.  The Veteran may 
also not have been advised that an examination is necessary to 
properly adjudicate the Veteran's claim, and that a failure to 
report to any such scheduled examination, without good cause, may 
well result in a denial of the claim.  38 C.F.R. § 3.655 (2009).  
The Veteran's claims file indicates that the RO was recently 
given an updated address for the Veteran. 

Prior to scheduling a VA examination, the RO should contact the 
Veteran and his representative and request that he identify all 
VA and non-VA health care providers, other than those already 
associated with the Veteran's claims file, that have treated the 
Veteran since service for his claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
identify all VA and non-VA health care 
providers, other than those already associated 
with the claims file, who have treated the 
Veteran since service for any psychiatric 
disability or multiple sclerosis.  If any 
requested records are not available, or if the 
search for any such records otherwise yields 
negative results, that fact should clearly be 
documented in the claims file, and the Veteran 
should be informed in writing.  If the Veteran 
believes that all relevant medical records have 
been obtained, ask that he notify the VA that 
there is no more evidence to submit in order to 
prevent further delay in the adjudication of the 
claim.  

2.  Schedule the Veteran for VA examination 
for a psychiatric disability and multiple 
sclerosis.  The examiners should review the 
claim file and should note that review in the 
reports.  Opinions should be provided based 
upon a thorough review of the service 
treatment records, medical evidence of 
record, and sound medical principles.  The 
examiner should specifically comment on the 
August 2006 opinion forms signed by Dr. O.B. 
and comment on the various psychiatric 
reports including those indicating possible 
malingering on the part of the Veteran.  All 
examination findings, along with the complete 
rationale for all opinions expressed, should 
be set forth in the examination report.  The 
term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.  "Aggravation" 
of a preexisting disability refers to an 
identifiable, incremental, permanent 
worsening of the underlying condition, as 
contrasted with temporary or intermittent 
flare-ups of symptomatology.  The examiners 
should provide the following opinions:

(a)  Does the Veteran have multiple 
sclerosis?  If so, state the date of 
onset.

(b)  Is there clear and unmistakable 
evidence that multiple sclerosis 
preexisted the Veteran's military 
service?  If so, is it at least as 
likely as not (50 percent or greater 
probability) that the preexisting 
disorder was aggravated during the 
Veteran's military service?

(c)  If the examiner finds that there 
is no clear and unmistakable evidence 
that multiple sclerosis pre-existed 
military service, is it at least as 
likely as not (50 percent or greater 
probability) that multiple sclerosis 
(a) had its onset in service or within 
7 years after separation from service, 
or (b) is otherwise etiologically 
related to the Veteran's military 
service?  
 
(d)  Provide a full multi-axial 
diagnosis pursuant to DSM-IV. 

(e)  Is there clear and unmistakable 
evidence any psychiatric disorder 
preexisted the Veteran's military 
service?  If so, is it at least as 
likely as not (50 percent or greater 
probability) that the preexisting 
disorder was aggravated during the 
Veteran's military service?

(f)  If the examiner finds that there 
is no clear and unmistakable evidence 
that a psychiatric disorder pre-
existed military service, is it at 
least as likely as not (50 percent or 
greater probability) that any 
psychiatric disorder (a) had its onset 
in service or within one year 
following separation from service, or 
(b) is otherwise etiologically related 
to the Veteran's military service?  

3.  Then, readjudicate the claims.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board..

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby placed on notice that failure to cooperate 
by attending the requested VA examination may result in an 
adverse determination.  38 C.F.R. § 3.655 (2009); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


